Case 11-05534-lrc   Doc 246   Filed 06/11/21 Entered 06/11/21 15:57:13       Desc Main
                              Document     Page 1 of 5




  IT IS ORDERED as set forth below:



  Date: June 11, 2021
                                                   _____________________________________
                                                              Lisa Ritchey Craig
                                                         U.S. Bankruptcy Court Judge

 _______________________________________________________________


                    UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN THE MATTER OF:                          :         CASE NUMBERS
                                           :
JOSEPH H. HARMAN,                          :        BANKRUPTCY CASE
                                           :        11-67522-LRC
  Debtor.                                  :
_________________________                  :
                                           :
JAMES T. McAFEE, III,                      :         ADVERSARY PROCEEDING
                                           :         NO. 11-05534-LRC
      Plaintiff,                           :
                                           :
      v.                                   :
                                           :
JOSEPH H. HARMAN,                          :        IN PROCEEDINGS UNDER
                                           :        CHAPTER 7 OF THE
      Defendant.                           :        BANKRUPTCY CODE

                                      ORDER

      Before the Court is the Motion for Reconsideration of the Court’s March 12, 2021,

Order and to Alter or Amend (Doc. 237) (the “Motion”) filed by Joseph H. Harman

(“Defendant”). The Motion seeks reconsideration of an order (Doc. 233, the “Order”)
Case 11-05534-lrc    Doc 246     Filed 06/11/21 Entered 06/11/21 15:57:13       Desc Main
                                 Document     Page 2 of 5



denying Defendant’s motion to dismiss certain counts of an amended complaint (Doc. 113)

(the “Amended Complaint”).           This matter concerns the determination of the

dischargeability of a particular debt and an objection to Defendant’s discharge, and,

accordingly, constitutes a core proceeding over which this Court has subject matter

jurisdiction. See 28 U.S.C. §§ 157(b)(2)(I), (J); § 1334.

       Defendant previously sought dismissal of certain counts of the Amended Complaint

for having been filed after the deadline established by Rule 4004 of the Federal Rules of

Bankruptcy Procedure. In the Order, the Court denied Defendant’s motion to dismiss,

finding that the new allegations regarding certain asset transfers (the Terrace View

Transfer, the NRV Transfer, and the Smith Conerly Transfer, collectively, the “Transfers”)

related back to the original complaint and were, therefore, timely filed. The Court

concluded that, “[b]ecause the Initial Complaint and the Amended Complaint both allege

that Defendant transferred funds shortly before the Petition Date with the intent to avoid

the funds being garnished by Former Plaintiff, the Court finds that, viewing the allegations

in the light most favorable to Plaintiff, the Terrace View Transfer, the NRV Transfer, and

the Smith Conerly Transfer can be seen as part of a ‘common scheme,’ along with the

$3,300 Transfer, to avoid Former Plaintiff’s garnishments.”

       Defendant seeks reconsideration of this conclusion and asserts that the Court

improperly relied on an allegation in the original complaint regarding a transfer of exempt

Social Security funds (the “SS Transfer”) to find that Defendant was sufficiently on notice

of the type of claims that were eventually asserted in the Amended Complaint. Defendant

argues that the Court’s reliance on the SS Transfer was improper because the District Court

                                             2
Case 11-05534-lrc          Doc 246       Filed 06/11/21 Entered 06/11/21 15:57:13                       Desc Main
                                         Document     Page 3 of 5



previously ruled on appeal that the SS Transfer could not, as a matter of law, be fraudulent.1

Plaintiff submits that the allegations were “eliminated by Judge Jones’ May 28, 2015

Appeal Order and September 2, 2015 Order, and, that, pursuant to 42 U.S.C. § 407, which

expressly insulates social security payments from execution, levy, or garnishment and

operation of bankruptcy or insolvency, this Court was not permitted to rely upon the

allegation for any purpose and, therefore, erred in finding that the allegations regarding the

Transfers related back to the original complaint. In accordance with the “mandate rule,”

Plaintiff contends that the Court’s consideration of the SS Transfer for any purpose fails to

“implement both the letter and the spirit of the [Judge Jones’] mandate” and disregards

Judge Jones’ “explicit directives.” For this reason, Plaintiff asserts that the Court must

reconsider and amend the Order to “correct clear error or prevent manifest injustice.” See

Fed. R. Bank. P. 7054, 9023; see also In re White, 2017 WL 2601891, at *2 (Bankr. N.D.

Ga. June 15, 2017); In re Sciortino, 561 B.R. 245, 250 (Bankr. N.D. Ga. 2016).

         The Court has reviewed the arguments made in support of the Motion and in defense

of the Order and concludes that the Motion should be denied. In the Order, the Court

determined that the allegations regarding the Transfers were sufficiently related to the

allegation regarding the SS Transfer to put Defendant on notice that such claims might be

asserted against him. Even though the SS Transfer was eventually found by the District



1
   On September 11, 2014, Judge Murphy granted Former Plaintiff summary judgment that Defendant was not entitled
to a discharge under § 727(a)(2) based upon the SS Transfer made to his wife. See Doc. 145 (the “Order”). Following
an appeal by Defendant, the United States District Court reversed the grant of summary judgment on the basis that,
“as a matter of law,” a debtor cannot have an “intent to hinder or delay a creditor from taking” Social Security funds
that are exempt from garnishment or execution under 42 U.S.C. § 407(a). See Doc. 159; see also Harman v. McAfee,
Civ. Action No. 1-14-CV-3442-SCJ, at Doc. 18; Doc. 26. Thereafter, the case was transferred to the oversigned upon
Judge Murphy’s retirement.

                                                          3
Case 11-05534-lrc    Doc 246    Filed 06/11/21 Entered 06/11/21 15:57:13        Desc Main
                                Document     Page 4 of 5



Court to fail to state a claim that would permit the Court to deny Defendant’s discharge, it

does not change the fact that the allegation was made in the original complaint, which was

filed within the time permitted under Rule 4004 for the filing of a complaint objecting to

discharge. Defendant would have the Court analyze the issue of relation back without

regard to the facts as they were at the time simply because the allegation in the original

complaint failed to state a claim. The Court finds no reason to do so and agrees with

Plaintiff that the Court was free to consider the original complaint as it was filed for

purposes of determining whether Defendant had adequate notice of the type of claims

eventually asserted. For these reasons, and finding no legal or factual error within the

Order,

         IT IS ORDERED that the Motion is DENIED.

                                 END OF DOCUMENT

Distribution List

James L. Paul
Chamberlain, Hrdlicka, White
46th Floor
191 Peachtree Street NE
Atlanta, GA 30303-1410

Kevin R. Armbruster
Cushing, Morris, Armbruster & Montgomery
Suite 4500
191 Peachtree Street, NE
Atlanta, GA 30303

Jason C. Grech
Cushing, Morris, Armbruster & Montgomery
Suite 4500
191 Peachtree Street, NE
Atlanta, GA 30303
                                             4
Case 11-05534-lrc   Doc 246    Filed 06/11/21 Entered 06/11/21 15:57:13   Desc Main
                               Document     Page 5 of 5




Derek S. Littlefield
Cushing Morris Armbruster Montgomery LLP
Suite 4500
191 Peachtree Street, N.E.
Atlanta, GA 30303

Gary W. Marsh
Dentons US, LLP
Suite 5300, One Peachtree Center
303 Peachtree Street
Atlanta, GA 30308

David E. Gordon
Dentons US LLP
Suite 5300
303 Peachtree Street, NE
Atlanta, GA 30308

J. Carole Thompson Hord
Schreeder, Wheeler & Flint, LLP
1100 Peachtree Street, NE
Suite 800
Atlanta, GA 30309-4516

Karen Fagin White
Cohen Pollock Merlin & Small
Suite 1600
3350 Riverwood Parkway
Atlanta, GA 30339-6401

Johannes S. Kingma
Carlock, Copeland & Stair, LLP
191 Peachtree Street, NE
Suite 3600
Atlanta, GA 30303-1740




                                          5
